      Case 3:19-cv-00240-MMD-CBC Document 15 Filed 06/05/19 Page 1 of 6


                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

PEE PEE POP TRUST, PEE PEE POP      )                           3:19-CV-0240-MMD-CBC
TRUST II, PEE PEE POP TRUST III,    )
MAN CUB TRUST, MAN CUB TRUST II, )
MAN CUB TRUST III, DATED            )
JULY 23, 2013,                      )
                                    )
             Petitioner,            )                           ORDER SETTING CASE
                                    )                           MANAGEMENT CONFERENCE
      vs.                           )
                                    )                           DATE: June 5, 2019
FINANCIAL INDUSTRY REGULATORY )
AUTHORITY, INC.,                    )
                                    )
             Respondent.            )
____________________________________)

PRESENT:        THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN                  REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Pursuant to Fed.R.Civ.P. 16 and Local Rule (“LR”) 16-2, a case management conference
shall be set before United States Magistrate Judge Carla Baldwin Carry as the court concludes that
a Rule 16 case management conference will assist the parties, counsel, and the court.

        A case management conference is set before this Court on Friday, July 26, 2019 at 10:00
a.m. Out-of-town and out-of-state counsel shall be allowed to appear telephonically for this hearing
and shall dial 877-336-1829 at least five (5) minutes prior to the hearing to be properly connected
into the courtroom. The access code is 2809752 and the security code is 19248.

        In preparation for this case management conference, it is hereby ordered as follows:

        A.      Case Management Report

       The parties shall jointly file a case management report with the Clerk of Court not less than
fourteen (14) days prior to the case management conference. The case management report shall not
exceed ten (10) pages. It is the responsibility of plaintiff(s) to initiate and prepare the joint case
management report, and it is the responsibility of the defendant(s) to assist in preparation of the case
management report.
      Case 3:19-cv-00240-MMD-CBC Document 15 Filed 06/05/19 Page 2 of 6


        The parties shall submit a joint case management report to include the following information
in separately numbered paragraphs:

       1.      A short statement of the nature of the case (three pages or less), including a
               description of each claim and defense;

       2.      A description of the principal factual and legal disputes in the case;

       3.      The jurisdictional bases for the case, citing specific jurisdictional statutes;1

       4.      Any parties who have not been served and an explanation why they have not been
               served; and any parties which have been served but have not answered or otherwise
               appeared;

       5.      A statement whether any party expects to add additional parties to the case or
               otherwise amend the pleadings (the court will set a deadline to join parties or amend
               pleadings at the case management conference);

       6.      A list of contemplated motions and a statement of issues to be decided by these
               motions;

       7.      Whether there are any pending motions that may affect the parties’ abilities to
               comply with a case management order, including a brief description of those
               motions;

       8.      The status of related cases pending before other courts or other judges of this court;

       9.      Any further supplemental discussion of necessary discovery, including:

               a.      The extent, nature, and location of discovery anticipated by the parties;

               b.      Suggested revisions, if any, to the discovery limitations imposed by the
                       Federal Rules of Civil Procedure and LR 26(1)(b);

               c.      The number of hours permitted for each deposition, unless extended by the
                       parties.

       10.     A discussion of any issues relating to the disclosure or discovery of electronically


       1
         If jurisdiction is based on diversity, the basis shall include a statement of the citizenship
of every party and the amount in dispute. See e.g. U.S.C. § 1332. The parties are reminded that
(1) a corporation is a citizen of the state where it is incorporated and the state of its principal
place of business and (2) partnerships, limited liability companies, and real estate investment
trusts are citizens of every state in which one of their members or partners resides. See 28 U.S.C.
§ 1332(c); Indus. Tectonics v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990); Belleville
Catering Co. v. Champaign Market Place, L.L.C., 350 F.3d 691, 692 (7th Cir. 2003); Americold
Realty Trust v. Conagra Foods, Inc., 136 S.Ct. 1012 (2016).
Case 3:19-cv-00240-MMD-CBC Document 15 Filed 06/05/19 Page 3 of 6


      stored information (“ESI”), including the form or forms in which it should be
      produced (see Fed. R. Civ. P. 16(b)(3)(B)(iii), 26(f)(3)(C); and 33(d)).

11.   A discussion of any issues related to claims of privilege or work product (see Fed.
      R. Civ. P. 16(b)(3)(B)(iv) and 26(f)(3)(D));

12.   Unless the discovery plan and scheduling order otherwise provide and the court so
      orders, the parties’ Fed. R. Civ. P. 26(a)(3) disclosures and objections thereto;

13.   In the event the Court has not already approved a discovery plan and scheduling
      order, the parties shall include proposed dates for each of the following pursuant to
      Local Rule 26-1:

      a.      A deadline for the completion of discovery (see LR 26-1(b)(1));

      b.      A deadline for amending the pleadings and adding parties (see LR 26-
              1(b)(2));

      c.      Dates for complete disclosure of expert testimony (see Fed.R.Civ.P. 26-
              1(a)(2)(A)-(C) and LR 26-1(b)(3));

      d.      A deadline for the filing of dispositive motions (see LR 26-1(b)(4)); and

      e.      A date by which the parties will file the joint pretrial order (see LR 26-
              1(b)(5)).

      The parties shall state whether the dates proposed in ¶ 13 are within the deadlines
      specified in LR 26-1(e). If so, then the parties’ report shall state, “THE DEADLINES
      SUBMITTED HEREIN ARE IN COMPLIANCE WITH LR 26-1(b).” If longer
      deadlines are sought, the parties’ report shall state “SPECIAL SCHEDULING
      REVIEW REQUESTED.” If the parties request special scheduling review of the LR
      26-1(b) deadlines, the parties shall include a statement of the reasons why longer or
      different time periods should apply to the case. If the parties disagree as to the LR
      26-1(b) deadlines, a statement of each party’s position on each point of dispute
      should be provided.

14.   If this is a patent case, the parties shall review the Local Patent Rules LPR 1-1
      through 1-23 and include proposed dates for all required disclosures, statements, and
      claim construction briefing pursuant to the attached chart;

15.   The parties must certify that they met conferred about the possibility of using
      alternative dispute-resolution processes including mediation, arbitration, and if
      applicable, early neutral evaluation (LR 26-1(b)(7). The parties shall include the
      prospects for settlement, including any request of the court for assistance in
      settlement efforts;

16.   Whether a jury trial has been requested and whether the request for a jury trial is
      contested (if the request is contested, set forth reasons). The estimated length of trial
      Case 3:19-cv-00240-MMD-CBC Document 15 Filed 06/05/19 Page 4 of 6


                and any suggestions for shortening the trial. The parties must certify that they
                considered consent to trial by a magistrate judge under 28 U.S.C. § 636(c) and Fed.
                R. Civ. P. 73 and the use of the Short Trial Program (General Order 2013-01) (LR
                26-1(b)(8);

        17.     Any other matters that will aid the court and parties in resolving this case in a just,
                speedy, and inexpensive manner as required by Fed. R. Civ. P. 1 and LR 1. Counsel
                for all parties are expected to comply fully with the Federal Rules of Civil Procedure
                and this court’s Local Rules to minimize the expense of discovery.

        B.      Case Management Conference and Order

        The court directs counsel to Rule 16 of the Federal Rules of Civil Procedure for the
objectives of the case management conference. Counsel who appear at the case management
conference shall have authority to enter into stipulations regarding all matters that may be discussed.

        C.      Interim Status Report

         Not later than sixty (60) days before the discovery cut-off, the parties shall submit an interim
status report providing the Court with any updated information with respect to the matters addressed
in their case management report and which complies with LR 26-3.

optional:

        D.      28 U.S.C. § 636(c): Availability of Magistrate Judge

       Pursuant to Local Rule IB 2-2, the parties have been notified of the availability of the
Magistrate Judge to conduct any or all proceedings in the case on the consent of the parties. 28 USC
§ 636(c). A form to be used for consent to proceed before the Magistrate Judge may be found on
the Court’s website, www.nvd.uscourts.gov/Forms.aspx (AO 85, “Notice of Availability of a U.S.
Magistrate Judge). Consent forms should NOT be electronically filed. Upon consent of all parties,
counsel are advised to manually file the form with the Clerk’s Office.

       The Clerk of Court shall serve copies of this order to all counsel of record and to any parties
appearing in propria persona.

        IT IS SO ORDERED.

                                                        DEBRA K. KEMPI, CLERK

                                                        By:           /s/
                                                              Lisa Mann, Deputy Clerk
     Case 3:19-cv-00240-MMD-CBC Document 15 Filed 06/05/19 Page 5 of 6



                        TO BE USED FOR PATENT CASES ONLY



                   EVENT                                        DATE
Initial disclosure of asserted claims and
infringement contentions pursuant to Local
Patent Rule 1-6
Documents accompanying initial disclosure
of asserted claims and infringement
contentions pursuant to LPR 1-7
Initial disclosure of non-infringement,
invalidity and unenforceability contentions
pursuant to LPR 1-8
Produce documents accompanying initial
disclosure of invalidity contentions pursuant
to LPR 1-9
Response to initial non-infringement,
invalidity and unenforceability contentions
pursuant to LPR 1-10
Document production to be substantially
completed by all parties
Pre-Claim Construction Settlement
Conference pursuant to LPR 1-19(a)               TBA by Court
Exchange of proposed terms for claim
construction pursuant to LPR 1-13
Motions to amend pleadings or add parties
due
Exchange of preliminary claim constructions
and extrinsic evidence pursuant to LPR 1-14
Interim Status Report pursuant to Local Rule
26-3
Joint Claim Construction and Prehearing
Statement to be submitted pursuant to LPR 1-
15
Close of fact discovery, including third-party
discovery
Opening claim construction brief pursuant to
        Case 3:19-cv-00240-MMD-CBC Document 15 Filed 06/05/19 Page 6 of 6



LPR 1-16
Responsive claim construction brief pursuant
to LPR 1-16
Reply claim construction brief pursuant to
LPR 1-16
Markman hearing                                TBA by Court
Post-Claim Construction Order Settlement
Conference pursuant to LPR 1-19(b)             TBA by Court
Expert disclosures under Fed.R.Civ.P. 26(a)
due
Completion of expert depositions
Dispositive motions due
Motions in limine due
Joint Pretial Order due
Pretrial Settlement Conference pursuant to
LPR 1-19(c)                                    TBA by Court
Calendar Call                                  TBA by Court
Trial                                          TBA by Court
